Order unanimously affirmed without costs. Memorandum: There is no merit to the contention of respondent that the record fails to establish a proper and informed waiver of his right to counsel. Respondent knowingly, intelligently and voluntarily waived his right to counsel and chose to represent himself (see, Matter of F. Children, 199 AD2d 81). In any event, the order of protection by its terms expired on January 17, 1998, and thus this issue is moot (see, Matter of Dean v Dean, 208 AD2d 1030, 1031; Matter of Jafri v Jafri, 203 AD2d 648).
We further conclude that respondent received a fair trial on the issue of visitation, and the court properly determined, based upon a first-hand assessment of the credibility of the witnesses, that the best interests of the children would be served by directing that respondent have supervised visitation with his children through the Salvation Army Visitation Program (see, Matter of Samuel L. J. v Sherry H., 206 AD2d 886, lv denied 84 NY2d 810). Respondent’s contention that the court erred in admitting evidence of prior arrests and bad acts *814is not preserved for our review. Furthermore, because this matter was tried without a jury, we presume that the court relied only upon competent evidence in reaching its decision (see, Matter of Rita VV., 209 AD2d 866, 868, lv denied 85 NY2d 811; People v Arnold, 188 AD2d 1020, 1021, lv denied 81 NY2d 836). (Appeal from Order of Erie County Family Court, Rosa, J. — Visitation.) Present — Pine, J. P., Lawton, Hayes, Callahan and Fallon, JJ.